 

Case 20-10343-LSS Doc3797 Filed 05/12/21 Page1lof1

nae
May 2, 2021 e | | E A)

2021MAY 12 AM 9:00
SA -7 RUE
IS BANKRUP

Justice Lauri Selber Silverstein HS TRIC T OF
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Your Honor,

| am a survivor of BSA abuse. When | was a very young teenagers, | was offered alcohol, and
the encouragement to consume it, by my Assistant Troop Leader. When | became intoxicated, |
was raped by my Assistant Troop Leader.

As a 64 year old man, I’ve been confused my whole life by this crime. I’ve questioned my
responsibility; I've wondered about my sexuality; I’ve struggled with personal relationships, and;
I've abused alcohol. I've sought personal counseling and alcohol treatment, and all of these
efforts are tied to the crime of rape that | suffered under the cover of the BSA‘s protection. |
assume that | will end my life carrying this shame

Please demand that the BSA, it’s insurance partners and resource holders, assume true
financial responsibility for their actions, and their inactions. Choosing to ignore a crime, and
allowing young men to struggle for a lifetime, is as intentional a crime as the actual criminal act.
It’s time for the BSA to open its wallet and support those of us who have suffered a lifetime from
their behavior.

Regards,

 

 
